Citation Nr: 0517143	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-11 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial, compensable rating for 
valvular regurgitation with premature ventricular 
contractions (PVC), for the period from April 15, 1997, to 
October 15, 2000.

3.  Entitlement to an rating in excess of 30 percent for 
valvular regurgitation with PVC, from October 16, 2000.

(The claims for service connection for bilateral hearing 
loss, Meniere's disease, and gastroesophageal reflux disease 
(GERD) are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that granted service 
connection and assigned an initial 10 percent rating for 
hypertension, from April 15, 1997; and granted service 
connection and assigned an initial zero percent 
(noncompensable rating) for valvular regurgitation with PVC, 
from April 15, 1997.  A Notice of Disagreement with the 
assigned ratings was received in July 2002, and a Statement 
of the Case (SOC) was issued in August 2003.  A Substantive 
Appeal was received in September 2003.  A Supplemental SOC 
(SSOC) was issued in November 2003, reflecting the RO's 
continued denials of the claims.  By rating action of 
November 2003, the RO granted a 30 percent rating for 
valvular regurgitation with PVC from October 16, 2000.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grants of service connection 
for hypertension and for valvular regurgitation with PVC, the 
Board has characterized those issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  Moreover, although the RO has awarded a 
higher rating for valvular regurgitation with PVC from 
October 16, 2000, inasmuch as a higher evaluation is 
available this condition at each stage (both before, and on 
and after October 16, 2000), and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the claims for higher rating for this 
disability as on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993); 

The Board notes that the veteran has also perfected appeals 
as to the denials of service connection for bilateral hearing 
loss, for Meniere's disease, and for GERD.  The veteran 
offered testimony on those matters during a  hearing before 
another Veterans Law Judge (VLJ), who shall issue a separate 
Board decision addressing those issues.  

Further, the Board notes that the veteran also perfected an 
appeal of the RO's denials of increased ratings for a right 
shoulder disability and sinusitis.  However, in an August 
2003 statement, the veteran withdrew his appeal as to these 
issues; hence, they are no longer before the Board.

In April 2004, the veteran testified during a hearing before 
the undersigned VLJ at the RO; a transcript of that hearing 
is of record.  During the hearing, the veteran submitted 
additional evidence pertaining to his claims.  Included with 
this evidence was a waiver of his right to have the RO review 
the evidence prior to Board consideration.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).    

The Board's decision on the claim for a higher initial rating 
for hypertension is set forth below.  The claims for higher 
ratings for valvular regurgitation with PVC are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 10 
percent for hypertension on appeal has been accomplished.  

2.  Since the April 15, 1997 effective date of the grant of 
service connection, the veteran's hypertension has primarily 
been manifested by diastolic blood pressure readings 
predominantly below 110, and systolic blood pressure readings 
predominantly below 200.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (1997- 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for an initial rating in excess of           
10 percent for hypertension has been accomplished.

Through a March 2001 letter, the August 2003 SOC, and the 
November 2003 SSOC, VA notified the veteran of the legal 
criteria governing the claim.  After each,  the veteran was 
given an opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2001 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  The letter also invited him to send in any evidence 
in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the VA receives a 
complete or substantially complete application for VA 
benefits.  In the case now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  That 
notwithstanding,  the Board finds that the lack of pre-
adjudication notice in this case has not, in any way, 
prejudiced the appellant.  

The initial rating action in this case was issued in February 
2002, after the enactment of the VCAA in November 2000.  
Although a VCAA letter was sent in August 2001, compliance 
with the VCAA was not completed until August 2003.  In 
November 2003, after all appropriate notice and assistance 
had been provided, the RO adjudicated the veteran's claim for 
the first time after compliance with the VCAA.  Therefore, 
all pertinent records were in the claims file prior to the 
RO's post-VCAA notice adjudication of the veteran's claim.  
Given the RO's compliance with VCAA, and the RO's post-
compliance adjudication of the claim, no additional action 
needs to be taken by the RO, and no benefit to the veteran 
would result by returning his claim to the RO for yet another 
post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained his 
identified treatment records, and has arranged for him to 
undergo multiple VA examinations in connection with his 
claim, reports of which are of record.  Moreover, the veteran 
has been given the opportunity to submit evidence to support 
his claim, which he has done.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  In a June 2004 statement, the 
veteran asserted that his appeals were ready to be sent to 
the Board.

Hence, the Board finds that any failure on the VA's part in 
not fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim for an higher initial rating for hypertension.   

II.  Factual Background

Blood pressure readings at the Madigan Army Medical Center 
and a VA medical facility from July 1997 to August 1998, were 
as follows: 118 (systolic)/80 (diastolic) lying down, 122/82 
sitting, 132/84 on the right standing, 132/94 on the left 
standing, 116/84, 144/97, 122/82, 144/80, and 137/87.  The 
veteran's high blood pressure was diagnosed to be stable in 
December 1997.

Treatment records dated from January 1999 to September 2000 
show blood pressure readings of 132/80, 138/85, 154/98, 
149/81, 127/86, 127/96, 134/82, and 128/80.  In a January 
2000 notation, the veteran told the examiner that his blood 
pressure readings that he took at home were in the 120's over 
80's range.  

On January 2001 VA examination, recorded blood pressure 
readings were 130/80 on the left, 134/90 on the right, 132/78 
supine, and 138/78 standing.  The diagnosis was mild 
hypertension, controlled.

In June and July 2001, the veteran was given medication for 
his glaucoma, and complained that this medication caused his 
blood pressure to rise.  In July 2001, a blood pressure 
reading of 168/86 was recorded, and, in August 2001, he 
reported home blood pressure readings of 148-50/100-102.  
Blood pressure readings in August 2001 were recorded as 
143/85, 148/80, and 155/88.  In September and November 2001, 
blood pressure readings of 140/85 and 140/90, respectively, 
were recorded.  

In 2002, the veteran again stated that his blood pressure was 
elevated, noting home blood pressure readings of 160/100.  
Blood pressure recorded at a medical facility from January to 
July 2002 show readings of 132/80, 134/88, 129/80, 142/75, 
120/90 on the left, 136/90 on the right, 146/98, 150/100, 
154/86, 158/100, and 176/105.  In August 2002, uncontrolled 
hypertension was diagnosed, with blood pressure readings of 
154/98, 128/80, 140/95, 153/83, 130/82, and 146/82 recorded.  
The veteran reported home blood pressure readings of 179/105 
and 153/96.  In November and December 2002, the veteran 
reported blood pressure readings of 147/87 and 141/80.

Treatment records dated in 2003 reflect blood pressure 
readings of 155/91, 133/79, and 127/71.  In May 2003, the 
veteran reported home blood pressure readings over the past 
two months of mostly 130/86, with a highest reading of 
156/90.  

On VA examination and testing in September and October 2003, 
blood pressure readings of 144/82 and 138/82 were recorded, 
and a maximum reading of 180/100 was recorded during a 
treadmill stress test.  

The medical records indicate that the veteran is taking 
medication for his blood pressure.

III.  Analysis

The veteran contends that his service-connected hypertension 
warrants an initial rating in excess of 10 percent.  He 
asserts that his high blood pressure caused him to have a car 
accident on one occasion because he blacked out, and that the 
condition is uncontrolled with medication.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran's hypertension has been rated under 38 C.F.R. 
§ 4.104, DC 7101, for hypertensive vascular disease.  

During the pendency of this appeal, VA amended that part of 
the VA Schedule for Rating Disabilities that pertains to 
cardiovascular diseases, which include evaluations for 
hypertensive vascular disease.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  The new regulations became effective in 
January 1998.  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim on appeal only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to only consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and           7-2003.  

As the RO has evaluated the veteran's hypertension under both 
the former and revised criteria, there is no due process bar 
to the Board doing likewise.

Under the former rating criteria in effect prior to January 
1998, a 10 percent rating is warranted for diastolic pressure 
predominantly 100 or more.   When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure of predominantly 100 or more, a 
minimum rating of          10 percent will be assigned.  A 20 
percent rating requires diastolic pressure predominantly 110 
or more with definite symptoms.  A 40 percent rating requires 
diastolic pressure predominantly 120 or more with moderately 
severe symptoms.  The maximum 60 percent rating requires 
diastolic pressure predominantly 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, DC 7101 (1997).

Under the revised rating criteria that became effective in 
January 1998, DC 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
requires diastolic pressure which is predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating requires diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure that is predominantly 130 or more.  A Note 
following the DC provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that diastolic blood pressure is 
predominantly 90 millimeters or greater.  Isolated systolic 
hypertension means systolic blood pressure that is 
predominantly 160 millimeters or greater, with diastolic 
blood pressure of less than 90 millimeters. 

After a careful review of the pertinent evidence of record in 
light of the former and revised applicable criteria, the 
Board finds that the evidence does not support assignment of 
an  initial rating for hypertension in excess of 10 percent 
at any stage since the April 15, 1997 effective date of the 
grant of service connection for that condition.     

Under both the former and revised rating criteria, a rating 
in excess of 10 percent requires, at a minimum, diastolic 
readings that are predominantly 110 or greater.  The revised 
criteria also provide for a 20 percent rating where systolic 
readings of predominantly 200 or greater are present.  
However, review of the medical evidence shows that the 
veteran's diastolic blood pressure has never been reported as 
110 or greater, and his systolic blood pressure has never 
been reported as 200 or greater.  Thus, the Board finds that 
he does not meet the basic requirement for an initial rating 
in excess of 10 percent under either the former or revised 
rating criteria.  

While the Board acknowledges the veteran's assertions 
regarding blacking out and uncontrolled blood pressure, these 
assertions are not supported by objective medical evidence.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and the 
claim for an initial rating in excess of 10 percent for 
hypertension  must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski,  1 Vet. App. 49, 53- 
56 (1990). 


ORDER

An initial rating in excess of 10 percent for hypertension, 
for the period from April 15, 1997 to October 15, 2000, is 
denied.   


REMAND

The Board review of the record reveals that additional RO 
action on the claims for higher rating for valvular 
regurgitation with PVC is warranted.  

In October and December 2004, the veteran submitted 
additional evidence to the Board pertaining to the claims for 
higher ratings for valvular regurgitation with PVC.  However, 
the veteran did not waive initial RO consideration of this 
evidence, which includes medical records and statements by 
the veteran.  To avoid any prejudice to the veteran, the 
Board finds that the RO should consider the claims in light 
of the additional evidence, in the first instance, and to 
issue an SSOC reflecting such consideration.  See 38 C.F.R. 
§ 19.29 (2004).

The Board also finds that further development of the claims 
for higher  ratings for valvular regurgitation with PVC is 
warranted.  

The report of the September 2003 VA examination includes the 
examiner's estimation of the veteran's metabolic equivalents 
(METs), and a notation that he was to undergo a stress test.  
Review of the record reveals that the veteran did in fact 
undergo a treadmill stress test in October 2003, but no 
interpretation of the test or its implications for the 
veteran's METs relating to his heart disability are of 
record.  Accordingly, the Board finds that the medical 
evidence currently of record is not sufficient to adjudicate 
this appeal.  See 38 U.S.C.A. § 5103A.  

On remand, the RO should arrange for the veteran to undergo 
VA examination to obtain medical information needed to 
resolve the claims remaining on appeal.  The veteran is 
hereby advised that failure to report for such scheduled 
examination, without good cause, may well result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to him. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran  provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination, by a 
physician, to assess the  severity of his 
valvular regurgitation with PVC.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  

All appropriate tests and studies, 
including a laboratory determination of 
METs by exercise testing, should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examination report should include a 
detailed account of all manifestations of 
the veteran's valvular regurgitation with 
PVC found to be present.  The examiner 
should render specific findings with 
respect to any identifiable syncope, 
dyspnea, or enlargement of the heart.  If 
a laboratory determination of METs by 
exercise testing cannot be conducted, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by examples, such as slow stair climbing 
or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


